        Case 1:20-cr-00003-KPF Document 104 Filed 09/30/20 Page 1 of 2

                           Law Offices of Ezra Spilke



MEMO ENDORSED
                                                            1825 Foster Avenue, Suite 1K
                                                               Brooklyn, New York 11230
                                                                        t: (718) 783-3682
                                                                  e: ezra@spilkelaw.com
                                                                      www.spilkelaw.com

                                                   September 30, 2020
BY ECF
The Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Re:   United States v. Oladukun et al. (Williams), No. 20 Cr. 003 (KPF)

Dear Judge Failla:

      On behalf of Darrell Williams, I write to respectfully request a sentencing
hearing earlier than the current October 28 date. At the change of plea hearing on
June 30, 2020, I raised the possibility of this request for the following reasons.

      Mr. Williams is serving a New Jersey state sentence and is scheduled to
appear before the New Jersey State Parole Board ("SPB") on November 8 or 9. At
the change of plea hearing, the government conceded that Mr. Williams may receive
a sentence of time served, which, in part, justified holding the change of plea
hearing by videoconference. Thus, the parole hearing could indeed be consequential.
Because of the delay in transfers from Bureau of Prisons custody to state-prison
custody, Mr. Williams is anxious that the current sentencing hearing date will
prevent him from being produced to New Jersey authorities in time for his parole
hearing. The final PSR was issued on September 21, 2020.

       I have communicated with your Honor's deputy who informs me that a
remote sentencing by video may be held on October 13 with a backup date of
October 20 and that an in-person sentencing may be held on October 21 but that
Mr. Williams will be subject to the Metropolitan Detention Center's quarantine
protocols upon his return from Court. Quarantine may extend to November 4th,
only four or five days before the parole hearing.

       Mr. Williams' foremost concern is attending the November 8 or 9 parole
hearing in front of the SPB with this case resolved. Accordingly, Mr. Williams
respectfully requests an order rescheduling his sentencing hearing to October 13,
2020, to be held by videoconference. I note that, should the Court grant that
request, the deadline for Mr. Williams' sentencing submission would have been on
September 28. Accordingly, Mr. Williams further requests that, should the Court
           Case 1:20-cr-00003-KPF Document 104 Filed 09/30/20 Page 2 of 2

   Hon. Katherine Polk Failla
   Page 2 of 2

   reschedule the sentencing hearing as requested, the deadline for his sentencing
   submission be set for tomorrow October 1, with the government's submission due on
   October 8. I have conferred with counsel for the government who advised me that
   the government has no objection to this application. Mr. Williams and I thank the
   Court for its kind attention to this matter.

                                              Respectfully submitted,



                                               /s/ Ezra Spilke
                                              Ezra Spilke
                                              1825 Foster Avenue, Suite 1K
                                              Brooklyn, New York 11230
                                              (718) 783-3682
                                              Counsel for Darrell Williams
   cc: All counsel of record by ECF


Application GRANTED. The sentencing proceeding for Mr. Williams is hereby
rescheduled to October 13, 2020, at 9:00 a.m., with a backup date of
October 20, 2020, at 9:00 a.m. or 11:00 a.m. The hearing will proceed by
video conference. Instructions will be provided to video participants in
advance of the proceeding.

Mr. Williams's sentencing submission is due on or before October 1, 2020;
the Government's submission is due on or before October 8, 2020.



Dated:   September 30, 2020                  SO ORDERED.
         New York, New York



                                             HON. KATHERINE POLK FAILLA
                                             UNITED STATES DISTRICT JUDGE
